               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

WILNICK DORVAL,                 )
                                )
               Plaintiff,       )
                                )
               v.               )     Civil No. 2018-29
                                )
SAPPHIRE VILLAGE CONDOMINIUM    )
ASSOCIATION, BERNARD            )
VANSLUYTMAN, JOANNE LEVESQUE,   )
CLARENCE LEVESQUE, LOURDES      )
CORDERO, THOMAS CORDERO, SIDNEY )
JARVIS, NICHOLAS OVERMEYER,     )
RICHARD W. O’DELL, MICHELE      )
LANGE, TODD FARRAND, NORA       )
IBRAHIM, SARAH WHITE, ELLEN     )
HANSEN, MICHAEL BAIRD, MATTHEW  )
SWOPE, MARK MAROLF, MADLON      )
JENKINS RUDZIAK, JAMES          )
KOULOURIS, MOUSSA MUSTAFA,      )
CLAUDIA WOLDOW                  )
                                )
               Defendants.      )

APPEARANCES:

Wilnick Dorval
St. Thomas, U.S.V.I.
     Pro se plaintiff,

Michael E. Fitzsimmons
Stryker, Duensing, Casner & Dollison
St. Thomas, U.S.V.I.
     For Sapphire Village Condominium Association, Sidney
     Jarvis, and Michael Baird,

Bernard M. Vansluytman
St. Thomas, U.S.V.I.
     Pro se defendant,

John H. Benham, III
St. Thomas, U.S.V.I.
     For Joanne Levesque,
Carol Ann Rich
Dudley & Rich
St. Thomas, U.S.V.I.
     For Lourdes Cordero and Thomas Cordero,

Andrew Simpson
Law Offices of Andrew Simpson
St. Croix, U.S.V.I.
     For Sapphire Village Condominium Owners Association, Sidney
     Jarvis, Michael Baird, Nicholas Overmeyer, Todd Farrand,
     and Michele Lange,

Matthew Swope
Nora Ibrahim
Moussa Mustafa
Sara White
Ellen Hansen
James Koulouris
Madlon Jenkins-Rudziak
Claudia A. Woldow
     Pro se defendants.


                              ORDER

GÓMEZ, J.

    Before the Court are Wilnick Dorval’s claims against

Clarence Levesque.

    Wilnick Dorval (“Dorval”) commenced this action by filing a

complaint in this Court on May 22, 2018. The complaint names 21

defendants including Clarence Levesque. In the complaint, Dorval

alleges that Clarence Levesque has owned apartment 273 in the

Sapphire Village “during the relevant time of [Dorval’s

claims].” ECF No. 1 at 4. Dorval asserts that Clarence Levesque,

pursuant to an ongoing conspiracy, leases apartment 273 to

short-term tenants who make excessive noise in an effort to
harass Dorval. Dorval alleges that he served Clarence Levesque

with a copy of the summons and complaint on June 5, 2018.

    On March 7, 2019, Joanne Levesque filed with the Court a

death certificate indicating that Clarence Levesque died in

2013. Significantly, the complaint alleges that Dorval only

began living in Sapphire Village in 2015, two years after

Levesque’s death. On March 11, 2019, the Court ordered Dorval to

show cause as to why this matter should not be dismissed with

respect to Clarence Levesque.

    In Dorval’s response to the Court’s order, Dorval does not

dispute that Clarence Levesque died in 2013. Rather, Dorval

argues that the information indicating that Clarence Levesque

died in 2013 was not available to Dorval when he filed this

action. Dorval also reasserts that--despite the difficulties

associated with serving a deceased individual--Dorval properly

served Clarence Levesque on June 5, 2018. Dorval states: “if the

court [finds] that Joanne Levesque[] is the successor of

Clarence Levesque’s interest, I hereby request leave to file a

motion to substitute Joanne Levesque as successor of Clarence

Levesque.” ECF 513 at 2.

    Dorval fails to provide any basis as to why this action

legally should be maintained against Clarence Levesque, who was

not alive when any of the relevant events transpired. Dorval has

also failed to provide any reason why Joanne Levesque should be
substituted as a successor of Clarence Levesque at this stage.

The Court expects all parties to exercise some level of due

diligence prior to naming a party as a defendant in an action.

It is unclear whether that level of due diligence was undertaken

here with respect to Clarence Levesque and Joanne Levesque.

    The premises considered, it is hereby

    ORDERED that Wilnick Dorval’s motion to substitute Joanne

Levesque as a successor of Clarence Levesque docketed at ECF

Number 13 is DENIED; and it is further

    ORDERED that Wilnick Dorval’s complaint is DISMISSED with

respect to Clarence Levesque.



                                   S\
                                         Curtis V. Gómez
                                         District Judge
